--------------------------------------------------------------------------------

Exhibit 10.3
 
SECURITY AND INTERCREDITOR AGREEMENT




THIS SECURITY AND INTERCREDITOR AGREEMENT (this “Security Agreement”), dated
April ___, 2009, by and among MIMEDX, INC., a corporation under the laws of the
state of Florida (“Grantor”), in favor of each holder of the 3% Convertible
Secured Promissory Notes issued by MiMedx Group, Inc. (individually a “Holder”
and collectively the “Holders”).


R E C I T A L S


WHEREAS, in connection with certain 3% Convertible Secured Promissory Notes,
issued pursuant to the Subscription Agreements (defined below), executed and
delivered by MiMedx Group, Inc., a corporation under the laws of the State of
Florida, the “Borrower”), payable to the order of each of the Holders, Borrower
is required to have executed and delivered this Security Agreement encumbering
all of the tangible and intangible assets of Grantor with the exception of the
membership interests held by Grantor in SpineMedica, LLC, a wholly-owned
subsidiary of Grantor, in favor of the Holders; and


WHEREAS, Grantor has determined that the Notes shall inure to the benefit of
Grantor and that it is in its best interest to execute this Security Agreement;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:


1.             Defined Terms.  The following terms shall have the following
meanings (such meanings being equally applicable to both the singular and plural
forms of the terms defined):


“Borrower” shall have the meaning set forth in the Recitals above.


“Collateral" shall have the meaning set forth in Section 2 hereof.


“Collateral Agent" shall have the meaning set forth in Section 5(h) hereof.


“Event of Default" shall have the meaning given to it in the Notes.


“Holder” or “Holders” shall have the meaning set forth in the heading to this
Security Agreement.


“Majority In Interest” means, at any time, Holders holding more than fifty
percent (50%) of the outstanding principal amount of the Notes at such time.


“Notes” means those certain 3% Convertible Secured Promissory Notes, issued
pursuant to the Subscription Agreements, executed and delivered by MiMedx Group,
Inc., payable to the order of each of the Holders.

 
 

--------------------------------------------------------------------------------

 

"Permitted Dispositions” means (i) transfers in the ordinary course of
business,  including, without limitation, sales of inventory and products made
for sale, fixtures, furniture, and  transfers of worn out, obsolete or surplus
equipment; and (ii) any and all licenses of intellectual property from the
Grantor to third parties.


"Permitted Liens" means:


(a)  Liens consisting of any license or sublicense of intellectual property and
any interest of a licensor under any such license or sublicense;


(b)  Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a Holder depository
institution; and


(c)  Liens arising from any Permitted Senior Indebtedness.


“Permitted Senior Indebtedness” means any bank debt not to exceed $5,000,000,
hereafter incurred by the Grantor or its affiliates.


“Pro Rata Share” shall have the meaning set forth in Section 5 (e) hereof.


"Secured Obligations" means all indebtedness, liabilities and obligations of
Grantor to Holders, whether now existing or hereafter incurred, pursuant to the
Notes.


“Subscription Agreements” means the Subscription Agreements for 3% Convertible
Senior Secured Promissory Notes between each Holder and the Borrower, pursuant
to which the Notes were issued.


"UCC" means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Florida; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Holder’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Florida, the term "UCC" shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection of priority and for purposes of definitions related to
such provisions.


2.             Grant of Security Interest.  As collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all the Secured Obligations and in
order to induce the Borrower and Holders to cause the Notes to be issued,
Grantor hereby grants to Holders, a security interest, subject to the
subordination provisions set forth in Section 5 herein, in all tangible and
intangible assets of Grantor, now or hereafter owned or acquired by Grantor or
in which Grantor now has or hereafter has or acquires any rights, and wherever
located, with the exception of the  membership interest held by Grantor in
SpineMedica, LLC, its wholly-owned subsidiary (the “Collateral”).  The
Collateral shall include, but not be limited to, Grantor’s accounts, inventory,
chattel paper, contract rights; documents; equipment; fixtures; instruments;
supporting obligations and letter-of-credit rights; general intangibles;
intellectual property; investment property; goods; commercial tort claims; all
money, cash, cash equivalents and securities of any kind of Grantor; all of the
Grantor’s deposit accounts and payment accounts; and shall also include:

 
2

--------------------------------------------------------------------------------

 

(i)             all books, records and other property related to or referring to
any of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and general intangibles at any
time evidencing or relating to any of the foregoing; and


(ii)            all accessions to, substitutions for and replacements, products
and proceeds of any of the foregoing, including, but not limited to, proceeds of
any insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.


(iii)           to the extent not otherwise included, all proceeds of each of
the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of the Collateral.


Notwithstanding the foregoing, "Collateral" shall not include any contract which
prohibits the granting of a security interest in such contract or any asset
leased by Grantor.


3.              Perfection and Protection of Security Interest.


(a)            Perfection of Security Interest.  Grantor shall, at its expense,
perform all steps requested by the  Collateral Agent at any time to perfect,
maintain, protect, and enforce the Holders’ Liens, including:  (i) executing,
delivering and/or filing of financing or continuation statements, and amendments
thereof, in form and substance reasonably satisfactory to the Holders; (ii) when
an Event of Default has occurred and is continuing, if requested by the
Collateral Agent, transferring the Collateral to warehouses or other locations
designated by the Collateral Agent; (iii) placing notations on Grantor’s books
of account to disclose the Holders’ security interest; and (iv) taking such
other steps as are deemed necessary or desirable by the Collateral Agent to
maintain and protect the Holders’ Liens.


(b)            Financing Statements.  Grantor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any filing office
in any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all of the assets of
Grantor or words of similar effect (excepting only the membership interests of
SpineMedica held by Grantor), regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
the Uniform Commercial Code of such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC of the State of Florida for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Grantor is an organization, the type of organization
and any organization identification number issued to the Grantor, and (ii) in
the case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates.  Any such filing,
and any amendment, continuation or termination with respect thereto, shall be
made only with the approval of the Majority In Interest for and on behalf of all
of the Holders. Grantor agrees to furnish any such information to the Holders
promptly upon request.  Grantor agree that a carbon, photographic, photostatic,
or other reproduction of this Security Agreement or of a financing statement is
sufficient as a financing statement.

 
3

--------------------------------------------------------------------------------

 

(c)            Confirmation.  From time to time, Grantor shall, upon the
Collateral Agent’s request, execute and deliver confirmatory written instruments
pledging to the Holders the Collateral, but Grantor’s failure to do so shall not
affect or limit any security interest or any other rights of the Holders in and
to the Collateral with respect to Grantor.  Until all Secured Obligations have
been fully satisfied, the Holders’ Liens shall continue in full force and effect
in all Collateral.


4.              Power of Attorney.  Subject to compliance with Section 5(b)
hereof, Grantor hereby appoints the Collateral Agent and any other designees
appointed by the Collateral Agent from time to time, as the Grantor’s
attorney-in-fact, with power:  (a) to endorse the Grantor’s name on any checks,
notes, acceptances, money orders, or other forms of payment or security that
come into the Holders’ possession; (b) to sign the Grantor’s name on any
invoice, bill of lading, warehouse receipt or other negotiable or non-negotiable
document constituting Collateral, on drafts against customers, on assignments of
accounts, on notices of assignment, financing statements and other public
records and to file any such financing statements by electronic means with or
without a signature as authorized or required by applicable law or filing
procedure; (c) to notify the post office authorities to change the address for
delivery of the Grantor’s mail to an address designated by the Collateral Agent
and to receive, open and dispose of all mail addressed to the Grantor; (d) to
send requests for verification of accounts to customers or account debtors; (e)
to complete in the Grantor’s name or the Holders’ name, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof; (f) to file such financing statements with respect to this
Security Agreement, with or without the Grantor's signature, or to file a
photocopy of this Security Agreement in substitution for a financing statement,
as the Collateral Agent may deem appropriate, and to execute in the Grantor's
name such financing statements and amendments thereto and continuation
statements which may require the Grantor's signature; and (g) to do all things
necessary to carry out the fulfillment of the obligations of the Grantor under
the Notes and this Security Agreement.  Grantor hereby ratifies and approves all
acts of such attorney-in-fact.  Neither the Majority In Interest nor the
Collateral Agent or other designees or attorneys will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law except for
their willful misconduct.  This power, being coupled with an interest, is
irrevocable until the Secured Obligations have been fully satisfied.


5.              Subordination and Intercreditor Provisions.


(a)            Subordination to Permitted Senior Indebtedness.  Enforcement of
Holder’s security interest in the Collateral, and payment of principal and
interest on the Notes, is expressly subordinate and junior in right of payment
and lien priority to all principal, interest, charges, expenses and security
interests arising out of or relating to all Permitted Senior Indebtedness,
pursuant to the following terms and conditions.  The Collateral Agent is
expressly authorized to execute on behalf of the Holders a subordination
agreement in favor of a bank which issues Permitted Senior Indebtedness that is
consistent with the terms hereof.

 
4

--------------------------------------------------------------------------------

 

(b)            Standstill.  Holders shall not accelerate payment of the Notes,
or commence any action, suit or proceeding against Grantor with respect to the
Notes, or otherwise pursue any remedy to enforce Holders’ rights to payment of
the Notes, or to enforce the rights of Holders as secured creditors with respect
to the Collateral, while any Permitted Senior Indebtedness is outstanding, until
after ninety (90) days notice to Grantor of the occurrence of an Event of
Default. After the 90 day period, and if the Event of Default has not been cured
within such time period, the Holders may, with the approval of a Majority In
Interest, acting through the Collateral Agent,   pursue any and all  remedies
under the Notes and this Security Agreement.


(c)            Rights With Respect to Notes.   Upon an Event of Default, the
Majority In Interest, acting through the Collateral Agent and subject to Section
5(b), shall have the right to accelerate the maturity of the Notes.


(d)            Waivers.  Waivers granted pursuant to this Security Agreement
shall be effective as against all Holders if in writing executed by the
Collateral Agent.


(e)            Sharing of Payments and Proceeds.  The Holders shall share pari
passu on a ratable basis equal to its Pro Rata Share (defined below) in all
payments from any source made on any of the Notes, and in the Collateral and any
proceeds therefrom.   "Pro Rata Share" shall mean an amount equal to the amount
which results when the total amount of principal that is owing to that Holder is
divided by the aggregate principal owing to all Holders (expressed as a
percentage).


(g)            Amendment.  No amendment of any provision of this Security
Agreement shall in any event be effective unless the same shall be in writing
and signed by the Majority In Interest.


(h)            Collateral Agent.  Each Holder hereby appoints Gilford Securities
Incorporated as its collateral agent hereunder (in such capacity, the
"Collateral Agent"),  who shall act as a representative of the Holders to carry
out instructions and directives of the Majority In Interest for purposes of this
Security Agreement and to have the other responsibility and authority set forth
in this Security Agreement.  The Holders’ approval of this Security Agreement
shall include confirmation of the authority of the Collateral Agent.  Grantor
may rely upon the acts of the Collateral Agent for all purposes permitted
hereunder.


The Collateral Agent shall have full power of attorney to act in the name,
place, and stead of the Holders in all matters in connection with this Security
Agreement, upon the approval of the Majority In Interest or as may be
specifically provided herein.  The Collateral Agent’s authority to act on behalf
of the Holders includes the power to execute all such documents, waivers,
amendments, and instruments as are approved by the Majority In Interest or by
this Security Agreement.


The Collateral Agent shall have no duties or obligations except as specifically
set forth in this Security Agreement.  In acting on behalf of the Majority In
Interest, the Collateral Agent may rely upon, and shall be protected in acting
or refraining from acting upon, an opinion or advice of counsel, certificate of
auditors or other certificate, statement, instrument, opinion, report, notice,
request, consent, order, arbitrator’s award, appraisal, bonds, or other paper or
document reasonably believed by them to be genuine and to have been executed or
presented by the proper party or parties.  The Collateral Agent shall not be
personally liable to the Majority In Interest for any action taken, suffered, or
omitted by him, except for willful misconduct or gross neglect.

 
5

--------------------------------------------------------------------------------

 

The Collateral Agent and each Holder hereby agree that the Majority In Interest
shall have the full and complete right and authority to give instructions to,
and otherwise direct, the Collateral Agent in respect of the Collateral or any
action with respect to any Collateral.  The Collateral Agent shall not have by
reason of this Security Agreement or any other document a fiduciary relationship
in respect of any Holder.


6.              Representations and Warranties.  Grantor hereby represents and
warrants to the Holders that except for the security interest granted under this
Security Agreement and Permitted Liens, Grantor is the sole legal and equitable
owner of each item of Collateral in which it purports to grant a security
interest hereunder, having good, marketable title thereto and that the Holders
shall have a valid, binding and enforceable lien and/or security interest in and
to the Collateral.


7.              Covenants.  Grantor covenants and agrees with the Holders that
from and after the date of this Security Agreement and until the Secured
Obligations have been performed and paid in full:


7.1            Further Assurances.  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of Grantor,
Grantor shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further actions as the Holders may
reasonably deem desirable to obtain the full benefit of this Security Agreement.


7.2            Maintenance of Records.  Grantor shall keep and maintain at its
own cost and expense satisfactory and complete records of the Collateral.
Grantor shall allow reasonable access to such records upon reasonable notice
from Holders.

 
6

--------------------------------------------------------------------------------

 

7.3            Collateral.  The Grantor agrees that it will not, without the
prior written consent of the Collateral Agent, consent to, permit or suffer to
occur any sale, transfer,  hypothecation, lien, or use of any of the Collateral
adversely affecting the interest of the Holders therein, other than  pursuant to
Permitted Senior Indebtedness, Permitted Liens, and Permitted Dispositions.


8.              Rights and Remedies Upon Default.


(a)    Upon the occurrence and during the continuation of an Event of Default
(subject to the provisions of Section 5(b)), the Holders, acting through the
Collateral Agent, shall have the right to take title to, seize, assign, sell,
and otherwise dispose of the Collateral, or any part thereof, either at public
or private sale, in lots or in bulk, for cash, credit or otherwise, with or
without representations or warranties, and upon such terms as shall be
reasonable, and any Holder may bid or become the purchaser at any such sale.  If
notification to Grantor of any intended disposition by the Holders of any of the
Collateral is required by applicable law, such notification will be deemed to
have been reasonable and proper if given at least 20 days prior to such
disposition.


(b)    If any Event of Default shall occur and be continuing, the Holders,
acting through the Collateral Agent,  may exercise in addition to all other
rights and remedies granted to it under this Security Agreement, all rights and
remedies of a secured party under the UCC.


(c)    Except as specifically provided for herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.


(d)    The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be distributed in the following order of
priorities (subject to payment in full of any Permitted Senior Indebtedness):


First, to the Collateral Agent in an amount sufficient to pay in full the
reasonable costs of the Collateral Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Collateral Agent in connection
therewith, including, without limitation, reasonable attorneys' fees;


Second, to the Holders in the amount of the Pro Rata Share owing to each Holder;
and


Finally, upon payment in full of the Secured Obligations, to Grantor or its
representatives or as a court of competent jurisdiction may direct.


9.              Reinstatement.  This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of Holders or should a receiver
or trustee be appointed for all or any significant part of Grantor's property
and assets, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment and performance of the Secured Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 
7

--------------------------------------------------------------------------------

 

10.            Miscellaneous.


10.1          No Waiver; Cumulative Remedies.


(a)    Holders shall not by any act, delay, omission or otherwise be deemed to
have waived any of their respective rights or remedies hereunder, nor shall any
single or partial exercise of any right or remedy hereunder on any one occasion
preclude the further exercise thereof or the exercise of any other right or
remedy.


(b)    The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.


(c)    None of the terms or provisions of this Security Agreement may be waived,
altered, modified or amended except as provided herein.


10.2  Termination of this Security Agreement. This Security Agreement shall
terminate upon the payment and performance in full of the Secured Obligations.


10.3  Successor and Assigns. This Security Agreement shall be binding upon the
successors of Grantor and Holders and may not be assigned by any party.


10.4  Governing Law. In all respects, including all matters of construction,
validity and performance, this Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
applicable to contracts made and performed in such state, without regard to the
principles thereof regarding conflict of laws.


10.5  Counterparts. This Security Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


10.6  Titles and Subtitles. The titles of the sections and subsections of this
Security Agreement are not to be considered in construing this Security
Agreement.


10.7  Severability. In case any provision of this Security Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


10.8  Agreement is Entire Contract. This Security Agreement, together with the
Notes and the Subscription Agreements, constitutes the final, complete and
exclusive contract between the parties hereto with respect to the subject matter
hereof and no party shall be liable or bound to the other in any manner by any
warranties, representations, guarantees or covenants except as specifically set
forth herein and in such other documents referred to above. Nothing in this
Security Agreement, express or implied, is intended to confer upon any party,
other than the parties hereto, and their respective successors and assigns, any
right, remedies, obligations or liabilities under or by reason of this Security
Agreement, except as expressly provided herein.

 
8

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have caused this Security Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.




GRANTOR:
     
MiMedx, Inc.
           
By:
   
Name:  
   
Title:
               
COLLATERAL AGENT:
Gilford Securities Incorporated
           
By:
   
Name:
   
Title:
   







HOLDERS’ COUNTERPART SIGNATURE PAGE TO SECURITY AND INTERCREDITOR AGREEMENT
FOLLOWS

 
9

--------------------------------------------------------------------------------

 

HOLDERS’ COUNTERPART SIGNATURE PAGE TO
SECURITY AND INTERCREDITOR AGREEMENT






HOLDERS:


Signature for Corporate, Partnership, or other Entity Holder:
Signature for Individual Holder:
                         
(Print Name of Entity)
 
(Signature)
                   
By:
   
Print Name:
 
Print Name:
       
Print Title:
       

 
 
10

--------------------------------------------------------------------------------